Citation Nr: 1427340	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  10-28 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

1.  Entitlement to benefits under 38 U.S.C.A. § 1805 for a veteran's child who was born with spina bifida.

2.  Entitlement to benefits under 38 U.S.C.A. § 1815 for a veteran's child who suffers from disability from birth defects other than spina bifida.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active military service from May 1963 to August 1985, including in the Republic of Vietnam.  The appellant is the Veteran's son.
 
This matter comes to the Board on appeal from April 2009 and January 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The claim was initially adjudicated as a general birth defect, and subsequently adjudicated specifically as spina bifida.  The appellant perfected an appeal as to both denials in May 2010 and November 2013, respectively.
 
In April 2014, the appellant testified at a Board hearing at VA's Central Office; a transcript is of record.  The appellant submitted additional evidence at that time, and his representative waived review of such additional evidence by the agency of original jurisdiction (AOJ) on the record at the hearing.  Moreover, as the appellant's substantive appeal (VA Form 9) was received after February 2, 2013, he is presumed to waive AOJ review of such additional evidence.  Therefore, the Board may properly consider this evidence in the first instance.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.800, 20.1304(c) (2013).  

Although the appellant indicated in his November 2013 substantive appeal (VA Form 9) (in the electronic record) that his representative was Disabled American Veterans, this is inconsistent with the most recent VA Form 21-22 received in February 2012, as well as with his personally appearing with a representative from The American Legion at the subsequent Board hearing in April 2014.  See 38 C.F.R. §§ 14.631, 20.600, 20.701.  Therefore, the appellant's representative of record is the American Legion.
  
FINDINGS OF FACT

1.  The Veteran is the appellant's biological father, and the appellant was conceived after the Veteran had military service in the Republic of Vietnam in 1970.

2.  The appellant's mother did not have military service in the Republic of Vietnam.  

3.  The appellant has birth defects of sacral agenesis and associated abnormalities, but not any diagnosed form or manifestation of spina bifida.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to benefits under 38 U.S.C.A. § 1805 for an individual suffering from spina bifida whose biological father or mother is a Vietnam veteran have not been met.  38 U.S.C.A. §§ 1802, 1805, 5107 (West 2002); 38 C.F.R. § 3.814 (2013).

2.  The criteria for entitlement to benefits under 38 U.S.C.A. § 1815 for an individual with disability from a covered birth defect whose mother is a Vietnam veteran have not been met.  38 U.S.C.A. §§ 1812, 1815, 5107 (West 2002); 38 C.F.R. § 3.815 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The appellant was provided notice as to the evidence and information necessary to substantiate his claim for benefits for spina bifida, in May 2009 and July 2010, prior to the respective rating decisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the appellant has been notified of the criteria to substantiate a claim for benefits based on other birth defects in decisional documents, to include a statement of the case.  Significantly, the appellant and his representative have indicated actual knowledge of the requirements of applicable statutes and regulations, including by arguing that he has a "form or manifestation" of spina bifida, acknowledging that his mother is not a Vietnam veteran, and submitting medical evidence in support of his claim.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (discussing actual knowledge and harmless error).

Additionally, questions and testimony during the April 2014 Board hearing focused on the elements necessary to substantiate the appellant's claims.  The undersigned Veterans Law Judge discussed the evidence and arguments, and suggested additional missing evidence that could help substantiate the claims.  To the extent that the Veterans Law Judge may not have strictly complied with 38 C.F.R. § 3.103(c)(2), there is no argument or indication of prejudice from any defects.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Sanders, 487 F.3d 881.  

VA made adequate efforts to obtain all available, identified evidence in an attempt to substantiate the appellant's claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c).  In particular, the evidence includes records from the Social Security Administration and private treatment records from May 1971 forward from several providers (including regarding the appellant's initial work-up and initial diagnosis of birth defects).  The appellant was notified of records that were not available, and offered the opportunity to provide them.  Further, the appellant submitted a private medical opinion, and VA also obtained a medical opinion that reflects consideration of all pertinent evidence and includes a full explanation.  Id.  The paper claims file and paperless claims files in Virtual VA and Veterans Benefit Management System (VBMS) have been reviewed.  There is no argument or indication that any additional medical evidence or opinion is necessary for a fair adjudication.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the claims on appeal.  VA has satisfied its duties to inform and assist, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  The appellant will not be prejudiced by a decision.

II.  Merits Analysis

The appellant seeks benefits under 38 U.S.C.A. Chapter 18 based on his father's service in Vietnam for multiple birth defects, which were diagnosed as sacral agenesis and associated abnormalities shortly after his birth in May 1971.  The appellant contends that he was misdiagnosed and actually had spina bifida.  Alternatively, he contends that his sacral agenesis and related abnormalities are a form or manifestation of spina bifida.  See, e.g., January 2009 claim, February 2012 notice of disagreement, April 2014 hearing transcript.

VA will provide certain benefits, including monthly monetary allowance, for an individual who suffers from a form or manifestation of spina bifida and whose biological father or mother is a Vietnam veteran or had covered service in Korea.  See 38 U.S.C.A. §§ 1802, 1805; 38 C.F.R. § 3.814; see also, e.g., 72 Fed. Reg. 32,395 (June 12, 2007) and 79 Fed. Reg. 20,308 (April 14, 2014) (both providing that benefits for birth defects other than spina bifida may not be presumed based on Vietnam-era herbicide exposure of parents).  Additionally, VA will provide certain benefits for an individual with disability from certain birth defects whose mother is a Vietnam veteran.  See 38 U.S.C.A. §§ 1812, 1815; 38 C.F.R. § 3.815.  

Here, the evidence includes the appellant's birth certificate, showing that the Veteran is his biological father.  The Veteran served in the Republic of Vietnam from January 1967 to January 1968, and again from July 1969 to July 1970.  The appellant was born in May 1971; therefore, the appellant was conceived after his father had qualifying Vietnam-era service.  See 38 C.F.R. § 3.814(c)(1), (3).  

There is no contention or indication that the appellant's mother served in the military, to include in Vietnam; rather, the appellant's claim is based solely on his father's service.  As such, only a form or manifestation of spina bifida will qualify for Chapter 18 benefits.  As discussed below, the most probative evidence shows that the appellant does not have a diagnosed form or manifestation of spina bifida.  

VA's General Counsel has clarified, citing to pertinent medical literature, that the term spina bifida is a type of neural tube defect, which is a category of birth defects that involves incomplete development of the brain, spinal cord, and/or the protective coverings of those organs.  Spina bifida is generally considered to encompass three main conditions: spina bifida occulta; meningocele; and myelomeningocele.  The term "spina bifida" is commonly defined as referring to a "defective closure of the bony encasement of the spinal cord"; it does not include other neural tube defects, such as encephalocele and anencephaly.  VAOPGCPREC 5-99 (May 1999) (internal quotation marks and citations omitted).  

Consistent with this guidance, for the purposes of Chapter 18, VA defines spina bifida as "any form or manifestation of spina bifida except spina bifida occulta."  38 U.S.C.A. § 1802; 38 C.F.R. § 3.814(c)(4); Jones v. Principi, 16 Vet. App. 219, 225 (2002).  In contrast, covered birth defects based on Vietnam service by a claimant's mother under 38 U.S.C.A. § 1815 include "neural tube defects," such as spina bifida, encephalocele, and anencephaly.  38 C.F.R. § 3.815(d)(1)(xii).  

Medical records shortly after the appellant's birth show a diagnosis of sacral agenesis, or absence of the sacrum (tailbone), with no other abnormalities of the spine.  The records also note additional abnormalities that are claimed by the appellant, including neurogenic bladder, hip dysplasia or dislocation, right club foot, left calcaneovalgus, and nerve defects, as being associated with sacral agenesis.  See, e.g., May 1971 x-ray, June 1971 discharge record, July 1971 summary of x-ray results, April 1972 record; see also January 2009 claim.  

Multiple subsequent private treatment records also reflect a diagnosis of sacral agenesis with associated abnormalities, with no reference to spina bifida.  See, e.g., treatment records in July 1979, October 1980, December 1999, March 2005; May 2002 intravenous pyelogram.  Records from the Social Security Administration dated in 2002 noted the appellant's multiple disorders and congenital abnormalities, with no specific reference to either sacral agenesis or spina bifida. 

The appellant points to private records from several providers dated from 2009 to 2012 as demonstrating a diagnosis of spina bifida.  First, a July 2009 MRI noted a history of "low back pain and spina bifida," and had an impression of congenital and/or development defects at the lumbosacral junction.  The findings included chronic disc deterioration at L5-S1 that may represent congenital and/or development defect, apparent incomplete segmentation and development of the sacrum in S1-S2 segments, chronic disc deterioration at L1-L2, and spinal stenosis.

Treatment records dated in April 2010 from UAB noted a past medical history of spina bifida, with related neurogenic bladder.  Further, treatment records dated in May 2010 from Medical Center Enterprise noted a "history of spina bifida" and multiple congenital problems being treated at UAB.  One of these records noted the appellant had a history of "spina bifida and congeni[t]al sacral agenesis."  

A letter from Dr. JCB, a neurologist at UAB, reflects that he treated the appellant in May 2010, when he conducted a physical examination and considered the appellant's reports concerning his prior medical history.  Dr. JCB indicated that the appellant suffered from multiple orthopedic and neurological conditions, his two siblings had no birth defects, and his father served in Vietnam.  Dr. JCB opined that the appellant had sacral agenesis and "also suffers from Spinal Bifida [sic]," and that all of these conditions were due to the appellant's father being exposed to chemicals such as Agent Orange during service in Vietnam.  

A March 2012 consult report from Dr. ADP, a neurologist, recorded a history of spina bifida and disc disease, noting that the appellant reported being "born with spina bifida" and having a recent MRI that showed some type of disc disease.  A May 2012 private prescription form noted a diagnosis of spina bifida with clubfoot.

As noted by the December 2012 VA examiner, all of the notations in the private records from 2010 to 2012 appear to be based on the appellant's report of his medical history.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ("[A] bare transcription of a lay history is not transformed into 'competent medical evidence' merely because the transcriber happens to be a medical professional.").  

Moreover, the appellant is not competent, as a lay witness, to diagnose his particular birth defect (to include whether it is sacral agenesis or spina bifida), or offer an opinion as to its causation.  Rather, such questions require interpretation of the medical evidence and medical expertise due to the complex nature of the spine and neurological system, as well as the relationship between the multiple involved bodily systems.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
 
Additionally, to the extent that the private providers may have actually diagnosed spina bifida, either alone or in addition to sacral agenesis, the December 2012 VA examiner noted that these diagnoses do not appear to be based on review of prior or current diagnostic studies or supported by any sort of rationale.  This summary by the VA examiner is consistent with the Board's independent review of the evidence.

The probative value of a medical opinion is determined based on three factors: (1) whether the expert was fully informed of the pertinent facts or medical history; (2) whether there is a fully articulated opinion; and (3) whether the opinion is supported by a reasoned analysis, not just data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  As such, the notations of a history or diagnosis of spina bifida in the private medical records from 2009 to 2012 have very low probative value because they do not appear to be based on all pertinent evidence.

In contrast, the December 2012 VA examiner, a Board-certified neurologist, reviewed the entire claims file and opined that the appellant does not, in fact, suffer from or have spina bifida.  Rather, the examiner found that the appellant has congenital sacral agenesis, bilateral congenital hip dysplasia, and bilateral congenital club feet, as well as longstanding problems with neurogenic bladder and urinary incontinence.  The examiner noted that the prior notations of spina bifida were likely told to him by the appellant, and there was never any documentation or citation to any structural study, or a contemporaneous structural examination, to support the notation of spina bifida.  The examiner also noted that the July 2009 MRI did not list spina bifida one of the congenital defects found.  Further, the examiner noted that prior medical records described the appellant's congenital abnormalities in great detail but never described any issue with spina bifida.  The examiner also noted that the 2010 private medical opinion from Dr. JCB did not describe any structural evidence to support the suspected diagnosis of spina bifida at that time, and that Dr. JCB also concluded by stating that the appellant had sacral agenesis, which the VA examiner noted had been well documented and probably accounted for many of the appellant's neurological complaints.  The VA examiner's opinion is highly probative, as it reflects consideration of all pertinent evidence, the application of medical expertise, and is supported by well-reasoned rationale.  Id.

The appellant submitted a private medical opinion from Dr. AMG dated in March 2014, who also appears to have reviewed all pertinent evidence and who provided a well-reasoned rationale.  Dr. AMG explained the different types of neural tube defects and how they develop, as well as the specific nature of spina bifida.  She reiterated that the appellant has diagnosed sacral agenesis.  Dr. AMG opined that it is "medically reasonable" to consider sacral agenesis as "in the same category as 'spina bifida'" from embryologic and clinical perspectives because "both conditions" involve problems with closure of the neural tube.  Dr. AMG cited to evidence of an association between exposure of the father to Agent Orange and development of spina bifida, and opined that the appellant "should be afforded the same benefits as those provided to offspring of Vietnam veterans with spina bifida since sacral agenesis represents a similar embryologic process as spina bifida."

Significantly, Dr. AMG did not opine that the appellant actually has any form or manifestation of spina bifida.  This is consistent with the December 2012 VA examiner's determination and explanation, based on all pertinent evidence.  Rather, Dr. AMG merely found that sacral agenesis should be considered as being similar in nature to spina bifida (as she put it, "in the same category"); however, this is not the same as being a manifestation of spina bifida.

The Board is bound by applicable laws and regulations, as well as precedential interpretative decisions and opinions, which clearly state that only forms or manifestations of spina bifida, as distinguished from other neural tube defects, qualify for Chapter 18 benefits based on Vietnam-era service by a claimant's father.  

The preponderance of the evidence is against a diagnosis of spina bifida, and the appellant's mother did not have qualifying service for Chapter 18 benefits for other birth defects.  Therefore, reasonable doubt does not arise, and the benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107.  The claims must be denied.





ORDER

Entitlement to benefits for a veteran's child who was born with spina bifida under 38 U.S.C.A. § 1805 is denied.

Entitlement to benefits for a veteran's child who was born with a birth defect of sacral agenesis, also claimed as spina bifida, under 38 U.S.C.A. § 1815 is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


